Citation Nr: 0826811	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-22 144	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $39,722.00, to include the question of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the Committee 
on Waivers and Compromises at the St. Paul, Minnesota, 
Regional Office (RO).  The case was most recently certified 
to the Board by the Houston, Texas RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a waiver of overpayment of improved pension 
benefits in the amount of $39,722.00.  Before the Board can 
properly adjudicate the claim additional procedural 
development is required.

The veteran has challenged the validity of the debt charged 
against him on several grounds, specifically in January 2006 
correspondence to his congressman, which has been associated 
with the file.  When the validity of a debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also 38 C.F.R. § 
1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
underlying issue of validity of this debt has been argued by 
the veteran, and has not been addressed by the RO.  Review by 
the Board of the waiver claim must be deferred pending formal 
adjudication of the challenge to the validity of the debt. 

The veteran has argued that the medical expenses considered 
in connection with his request for waiver should include 
expenses he had claimed for the medical care provided to him 
by his wife.  


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's challenge 
of the validity of the debt at issue.  
The RO should prepare an audit of the 
veteran's pension account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to 
the veteran.  The sources of income 
considered and when such income was 
included or annualized in determining 
the veteran's pension award, including 
income from any source, should be 
identified.  Any medical expenses used 
to reduce countable income should be 
considered to the extent possible.  
Once compiled, the audit report should 
be associated with the claims folder, 
and a copy should be provided to the 
veteran and his representative.  If it 
is determined that a debt was properly 
created, notify the veteran of his 
right to appeal the decision.  If he 
files a notice of disagreement on this 
issue, a statement of the case should 
be issued, and he should be afforded 
the appropriate amount of time to 
perfect his appeal to the Board by 
filing a substantive appeal.

2.  If it is determined that a debt was 
properly created, the veteran and his 
representative should be asked to 
submit a current financial statement, 
to include an accurate and complete 
listing of the veteran's income and 
expenses.  The decision to deny waiver 
of recovery of the overpayment should 
then be reviewed, taking into 
consideration any additional financial 
data from the veteran. 

3.  After completion of the foregoing, 
the Committee should review the waiver 
claim and determine whether such a 
waiver is warranted under applicable 
laws and regulations.  If the decision 
of the Committee remains adverse to the 
veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


